On motion for Re-hearing.

Pee Curiam.
I. It is insisted in the motion for re-hearing, by appellant, that the court erred in its opinion in holding that what would be a temporary culvert at one place might not be at another, for this, it is contended, substitutes the place where the culvert is put as the pivotal point in deciding its character, rather than from the materials or character of the work.
We can but reaffirm, on full consideration, that, from the very necessities of the case, the place where the culvert is built must have much to do with its materials as with its dimensions. At one point the volume of water likely to pass through the culvert may be very -small. The descent may be so gradual as to make it run slowly, causing little pressure on the walls ; and the shortness of its length may be such as to afford quicker relief by the sudden escape of the water. At such a point the culvert may be so shallow that the pressure of loose and settling earth on and around it would be comparatively little. At such a point, a wooden culvert, or ■of brick with common mortar, simple and inexpensive, might well serve a temporary' purpose. Whereas, at a point like the one in question, where the drain is one *618hundred and fifty feet long, with wall four feet and five-feet high, in order to accommodate the volume of water likely to be precipitated through it on occasions of freshets, that may come at any time before the city can construct more permanent work, would necessitate a more substantial quality of material and workmanship. At such a point, as shown by the evidence, a wooden or brick structure would likely be swept away by the first flood it encountered, to the complete ruin of the work done in grading, etc.
The argument of the learned counsel seems to wholly overlook the point made in the opinion, based on the provisions of the charter, that while the work authorized is only of a temporary character, its design and office is, to protect “the work done in constructing any street, etc., from surface water.” If it fail to do that, it is not the temporary culvert intended and required by the law. Whatever is essential to protect the work done, even for a temporary purpose, is required by the charter to be done at the expense of the property owner.
It, therefore, must 'be mainly a question of fact in each particular case, whether or not the character of culvert constructed was essential to answer a temporary rather than a permanent end. Whatever is beyond the necessities of subserving a temporary purpose cannot be imposed as a tax on the private property owner.
II. It is next claimed, that in deferring, as the opinion does, somewhat to the conclusions of the trial' judge, we overlooked the fact that his was a special finding, in which he did not say the culvert was temporary ; but, on the contrary, the special facts found rather indicate that the work was of a permanent character.
The opinion does give special attention to the language of the finding. While the finding was, that the work was of a durable and substantial character, the more special finding is, “that a culvert, of the strength *619tnd durability of this one was necessary for the proper protection of the whole work.”
As the matter of contention at the trial was, whether this culvert was a temporary or permanent one, in its character, the language of the finding must be understood and interpreted with reference to such issue. So, while the court found that the material used was durable and substantial, it found the further fact, that the employment of such material was necessary for the proper protection of the work.
And, while we felt that a different conclusion might well have been reached by the trier of the fact, we did not, and do not, feel that the opposite view is of such persuasive force as to justify us, against the better opportunities of the nisi judge, in otherwise determining the weight of evidence.
III. No question was raised at the trial, on the-introduction of the general ordinance of the city in evidence, nor in the brief of counsel on this appeal, as to-whether this work should have been provided for by a special ordinance, prescribing the character of material, etc. That question, therefore, has not been considered by us.
The motion for re-hearing is denied.